COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

Cause number:                    01-14-00860-CV
Style:                           Joesph W. Peine
                                 v. Elite Airfreight, Inc. and Advanced Logistics Services, Inc.
Date motion filed*:              March 2, 2015
Type of motion:                  Motion to Permit Counsel for Appellant to Withdraw Sealed Record on Appeal
Party filing motion:             Appellant
Document to be filed:

Is appeal accelerated?      No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (moot)
                 Other: _____________________________________
          Appellant filed his Brief of Appellant on April 22, 2015. Accordingly, we dismiss as moot the motion to obtain a
          copy of the sealed record, filed in this Court on March 27, 2015.




Judge’s signature: /s/ Russell Lloyd
                   


Date: April 28, 2015